Citation Nr: 0844971	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-21 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
manifested by hepatomegaly.

2.  Entitlement to service connection for diverticulosis 
coli.

3.  Entitlement to service connection for a lower abdominal 
knot/node.

4.  Entitlement to service connection for a back disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for alcohol dependence.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for substance abuse.

7.  Entitlement to a rating in excess of 10 percent for 
asthma and sinusitis.

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to May 1985.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Waco RO.  That decision characterized 
the claims of service connection for diverticulosis coli, 
abdominal knot/node, and a back disorder as claims to reopen; 
reopened the claims; and adjudicated them de novo.  While the 
claims should have been considered de novo ab initio (As they 
denied were denied as not well-grounded by an unappealed 
November 1999 rating decision, and are being readjudicated 
based on a timely request by the veteran. See Historical and 
Statutory Notes following 38 U.S.C.A. § 5107, Effective and 
Applicability Provisions, 2000 Acts Pub. L. 106-475, § &, 
Nov. 9, 2000, 114 Stat.2099 (b)), the result is the time.  
The veteran is receiving de novo review, and is not 
prejudiced by this process. 

The claims of service connection for a back disorder and 
diverticulosis, whether new and material evidence has been 
received to reopen claims of service connection for alcohol 
dependence and substance abuse, and an increased rating for 
asthma with sinusitis are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A liver disorder characterized by hepatomegaly was not 
manifest in service and is not shown to be related to the 
veteran's service.

2.  An abdominal knot/node was not manifest in service and is 
not shown to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a liver disorder manifested by 
hepatomegaly is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 

2.  Service connection for an abdominal knot/node is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

A March 2001 letter (prior to the rating decision on appeal), 
informed the veteran of the evidence needed to support his 
claim of service connection for an abdominal knot.  An 
October 2006 letter provided the same notice with respect to 
a liver disorder and additional notice for both claims 
regarding the assistance that VA would provide to obtain 
evidence and information in support of the claims, evidence 
and information VA would secure, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  In March 2006 correspondence, he was provided 
notice regarding disability ratings and effective dates of 
awards.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he has had ample opportunity to respond 
after such notice was ultimately given; regardless, such 
notice is not critical unless service connection is being 
granted.

A June 2003 statement of the case (SOC) and December 2003, 
October 2006, October 2007, and August 2008 supplemental SOCs 
(SSOCs) explained what the evidence showed and why the claims 
were denied, provided the text of applicable regulations, 
including those pertaining to the VCAA, and the August 2008 
SSOC readjudicated the matters after all critical notice was 
provided and the veteran had opportunity to respond.  The 
veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO did not arrange for VA examinations as to these 
disabilities as such are not necessary.  Because there is no 
objective evidence the appellant had a liver disorder or 
abdominal knot/node in service or competent evidence 
suggesting either disability might be related to service, the 
"low threshold" standard outlined by the Court in McLendon 
v. Nicholson, 20 Vet. App, 79 (2006) is not met.  The Board 
finds that VA's duty is met.  




II. General Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims files, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.




Liver disorder manifested by hepatomegaly

The evidence of record pertaining to the veteran's liver is 
sparse.  His STRs are silent for complaints, findings, or 
diagnosis related to a liver disorder.  An October 1993 VA 
treatment record notes an assessment of hepatomegaly (liver 
enlargement).  The voluminous records do not include any 
evidence of a liver disorder in service or any competent 
(medical) evidence that relates hepatomegaly to service.  The 
veteran's statements relating his hepatomegaly to service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Notably, a lengthy time interval between service and the 
initial postservice clinical notation of complaints or 
symptoms associated with the disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that such disability is 
service-connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  Here, the earliest mention of 
hepatomegaly was in October 1993, 8 years after the veteran's 
discharge from service.  

With no evidence of a lever disorder/hepatomegaly in service 
or until many years thereafter, and with no competent 
evidence of a nexus between any such disability and the 
veteran's service, the preponderance of the evidence is 
against this claim.  Accordingly, it must be denied. 

Abdominal Knot/Node

The veteran's July 1978 enlistment examination noted a small 
umbilical hernia; his STRs  do not note an abdominal knot or 
node.  A March 1981 record specifically notes that there was 
no palpable mass on the abdomen, and that it was soft and 
flat with no localized tenderness.  The remaining STRs are 
silent for complaints, findings or diagnosis of abdominal 
knot/node.  

A January 1996 private treatment report notes the veteran 
complained of a knot; evaluation of the abdomen revealed no 
evidence of a mass or tenderness.  A March 2000 record notes 
a knot on the left abdomen.  A July 2000 record notes the 
veteran had a left abdominal node.  

The record contains postservice evidence of a left abdominal 
knot/node.  However, there is no evidence that such was 
manifested in service.  There is also no competent (medical) 
evidence of a nexus between the veteran's abdominal knot/node 
and his service.  Consequently, the competent evidence of 
record does not support the veteran's claim.  Once again, it 
is also noteworthy that a lengthy time interval between 
service and the initial postservice manifestation/clinical 
notation of complaints or symptoms associated with a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that 
such disability is service-connected.  See Maxson, supra.  
The initial clinical notation of an abdominal knot/node was 
is January 1996, more than 10 years after the veteran's 
discharge from service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim also, and 
it also must be denied.  


ORDER

Service connection for a liver disorder manifested by 
hepatomegaly is denied.

Service connection for an abdominal knot/node is denied.


REMAND

The veteran's STRs note gastrointestinal complaints with 
assessments of diarrhea, viral enteritis, and 
gastroenteritis.  They also show he had back complaints and 
treatment over a period of several years beginning with a May 
1979 back injury.  The assessments were muscle strain, 
myalgia, and mechanical back pain.  Postservice medical 
records reflect diagnoses of diverticular disease of the 
colon, lumbosacral strain/sprain, and thoracolumbar pain.  
Notably, the record also reflects that in 1991 and 1993 the 
veteran was involved in motor vehicle accidents with injury 
to the back.   

In light of the reports of back and gastrointestinal 
complaints in service and postservice back injuries and 
diagnoses of gastrointestinal and back disorders, medical 
opinions are needed to determine whether there is a nexus 
between the veteran's current low back and gastrointestinal 
disabilities and his complaints and injury in service.

Furthermore, additional notice is required in the matters of 
whether new and material evidence has been received to reopen 
claims of service connection for alcohol dependence and 
substance abuse.  An unappealed June 1995 rating decision 
denied the veteran's original claims for such disabilities.  
The September 2002 rating decision declined to reopen such 
claims; however, the record does not show that the veteran 
received adequate notice in these matters prior to the 
September 2002 denial.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that in a claim to reopen a previously finally denied 
claim, notice to the claimant must include notice regarding 
the meaning of new and material evidence (to include with 
some specificity of what would be new and material evidence), 
as well as what evidence and information is necessary to 
substantiate the underlying claim.  An October 2006 notice 
letter was limited to notice of what is needed to 
substantiate the underlying claims of service connection.

The veteran also seeks an increased rating for his service-
connected asthma with sinusitis.  In a recent statement, he 
indicated that additional prison treatment records were 
outstanding.  As he was released from prison in December 
2006, and the most recent prison medical records in his 
claims file are dated in April 2002, additional development 
is needed to secure prison treatment records is necessary.

Finally, the Board notes that the veteran has been examined 
by VA to assess his asthma and sinusitis since April 2002.  A 
contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:
1.  The RO should provide the veteran the 
notice required in claims to reopen under 
the Court's decision in Kent, supra.  The 
notice must specifically include the 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material.  The 
veteran and his representative should 
have the opportunity to respond.  The RO 
should arrange for any further 
development suggested by his response.

2.  With the veteran's cooperation (i.e., 
in providing any releases necessary) the 
RO must secure from the prison where the 
veteran was incarcerated the complete 
clinical records of all treatment he 
received for asthma and sinusitis from 
April 2002 until his release.  He should 
also be asked to identify any sources of 
post-prison treatment he received for the 
asthma/sinusitis and releases for records 
from any private providers.  The RO 
should secure complete clinical records 
of such treatment from all sources 
identified.  

3.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the likely etiology of his 
current back disability.  The examining 
physician must review the veteran's 
claims file in conjunction with the 
examination, and based on such review and 
examination of the veteran, provide 
opinions as to the following:

(a) What is/are the diagnosis(es) for the 
veteran's current back disability?  
(b) Is any disability diagnosed (or any 
portion of a diagnosed back disability) 
at least as likely as not related to the 
veteran's service, to include the injury, 
complaints, and findings noted therein 
(rather than to intercurrent injury)?  
(c) If it is determined that a current 
back disability is in part related to the 
complaints and treatment noted in service 
and, in part, due to intercurrent cause 
(such as the postservice motor vehicle 
accidents), the examiner should further 
opine (to the extent possible without 
resort to mere speculation) as to what 
portion (pathology and/or percentage of 
current impairment) of the current 
disability is related to the injury and 
complaints in service and what portion is 
due to the postservice injury(ies)).  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should also arrange for a 
gastrointestinal examination of the 
veteran to determine the likely etiology 
of his diverticular disease.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
Based on review of the file and 
examination of the veteran, the examiner 
should opine whether it is it at least as 
likely as not (50% or better probability) 
that the veteran's diverticulosis coli is 
related to his service, and specifically 
the gastrointestinal complaints/treatment 
noted therein. The examiner must explain 
the rationale for the opinion offered.

5.  The RO should also arrange for a 
respiratory disorders examination of the 
veteran to determine the current severity 
of his asthma/sinusitis.  The RO must 
provide the examiner with the veteran's 
claims files and copies of the General 
Rating Formula for Sinusitis and the 
criteria in 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  The examiner must review the 
claims file and the pertinent rating 
criteria, and the findings/studies 
completed/reported must be sufficiently 
complete to allow for rating under all 
pertinent criteria (including the 
required pulmonary function studies).

6.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


